DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-21 are currently pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/31/2019, 12/09/2019, 01/27/2020, and 04/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore; each of the followings must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

I.	“wherein the assembly further comprises first and second thermal links each individually extending from one stage of the coldhead to the first thermally conductive mass, and from another stage of the coldhead to the second thermally conductive mass” as per claims 6 & 9. (See rejection under 112 for more details).

II.	“a second thermal link extending from the first mass to a second mass” as per claim 10.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 5-6, 9, 10, and 13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 5 calls for the limitation “cryofluid” in line 2 and “a cryofluid” in line 4. It is unclear how the recitation of line 4 relates to that of line 2. Are there two separate cryofluids? It is unclear.

For examination purposes, the claim will be interpreted as having a single cryofluid.

Claim 5 further calls for the limitation “the first thermally conductive mass is arranged about the chamber in relation to cryofluid having a first temperature, and the second thermally conductive mass is a cryofluid having a second temperature that is different from the first temperature”; which recitation appears to require a method step (flowing cryofluid at different temperatures) within an apparatus claim. According to MPEP 2173.05(p), this should be rejected under 35 USC 112, as being indefinite; since it is unclear whether infringement occurs when one creates the apparatus or when one actually uses the apparatus.

Claim 6 calls for the limitation “wherein the assembly further comprises first and second thermal links each individually extending from one stage of the coldhead to the first thermally conductive mass, and from another stage of the coldhead to the second thermally conductive mass”; which limitation appears to reference a plurality of thermal links extending from one stage of the coldhead to the first thermally conductive mass, and also from another stage of the coldhead to the second thermally conductive mass. It is unclear how this limitation is achieved. The claimed limitation appears to be a misrepresentation of the applicant invention.

To overcome this deficiency, applicant may recite “wherein the assembly further comprises first and second thermal links, wherein one of the first and second thermal links extends from one stage of the coldhead to the first thermally conductive mass, and wherein the other of the first and second thermal links extends from another stage of the coldhead to the second thermally conductive mass” in lieu of the above.

A similar problem is found in claim 9. Claim 9 is indefinite for the same reason, and claim 9 should be addressed accordingly.

Claim 10 calls for the limitation “comprising a second thermal link”. A first thermal link was not previously introduced in the claim. Thus, confusion is raised as to whether the claim appears to missing structural elements.



Claim 13 calls for the limitation “the additional thermal links”, which limitation lacks antecedent basis.

For examination purposes, “the additional thermal links” will be interpreted as “additional thermal links”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8, and 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jonas (US 20150323626 A1).

Regarding claim 1:
Jonas discloses a cryocooler assembly #301 (Fig. 3, [0046] & [0054]) comprising: 
a coldhead #201 operatively engaged with a chamber #316 configured to retain cryofluid (see at least Fig. 3, [0046] & [0054]); and 
a first thermally conductive mass #313 thermally engaged with the cryofluid ([0054]). 

Regarding claim 2:
Jonas further discloses a thermal link #206 between the coldhead and the first thermally conductive mass (Fig. 3, [0045]). 

Regarding claim 3:
Jonas further discloses a second thermally conductive mass thermally engaged with the cryofluid (see at least [0045] & [0054]: multiples thermally conductive mass #313 are provided). 

Regarding claim 4:
Jonas further discloses a thermal link #206 between the coldhead and the second thermally conductive mass (Fig. 3, [0045]). 

Regarding claim 5:
Jonas further discloses wherein the first thermally conductive mass is arranged about the chamber in relation to cryofluid, and the second thermally conductive mass is arranged about the chamber in relation to the cryofluid (see Fig. 3).

The limitation pertaining to the first and second temperature of the cryofluid is an intended use limitation that does not further limit the structure of the claimed invention. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114-II - Ex parte Masham, 2 USPQ2d 1647 (1987)).

Regarding claim 7:
Jonas further discloses wherein the first thermally conductive mass defines at least one portion of the chamber (see at least Fig. 3: the first thermally conductive mass defines at least one portion of the chamber #316). 

Regarding claim 8:
Jonas further discloses a second thermally conductive mass thermally engaged with the cryofluid and defining at least another portion of the chamber (see at least [0045] & [0054]: multiples thermally conductive mass #313 are provided).

Regarding claim 12:
Jonas further discloses a second thermally conductive mass thermally engaged with the cryofluid (see at least [0045] & [0054]: multiples thermally conductive mass #313 are provided); and one thermal link #206 extending from the first and/or second thermally conductive masses (Fig. 3). 

Regarding claim 13:
Examiner notes that the limitations of claim 13 are not required by the claims, as claim 13 is directly related to an alternative and optional feature of claim 12. The scope of claim 12 clearly requires one thermal link. Thus, the alternative of additional thermal links is optional. As a result, Jonas discloses all the limitations of the claims.

Regarding claim 14:
Jonas further discloses wherein the first thermally conductive mass defines at least a first portion of the chamber and the second thermally conductive mass defines at least a second portion of the chamber (see at least Fig. 3). 

Regarding claims 15-16:
Examiner notes that the limitations of these claims are not required, as claims 15-16 are directly related to an alternative and optional feature of claim 12. The scope of claim 12 clearly requires one thermal link. Thus, the alternative of additional thermal links is optional. As a result, Jonas discloses all the limitations of the claims.

Regarding claim 17:
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method of claim 17, as claimed, would necessarily result from the normal operation of the apparatus of claim 1. See MPEP 2112.02. Thus, for sake of simplicity, conciseness, and brevity, please refer to the rejection of claim 1 above for the rejection of claim 17.

Regarding claim 18:
Please see rejection of claim 2 above.

Regarding claim 19:
Please see rejection of claim 7 above.

Regarding claim 20:
Jonas further discloses wherein at least one of the one or more thermally conductive masses is an element of a cryocooler analytical device (coils 313 is an element of a cryostat sensor. See [0046] & [0054]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 6, 9, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonas (US 20150323626 A1) in view of Prester (US 20140007596 A1).

Regarding claims 6 & 9:
Jonas further discloses wherein the coldhead defines multiple stages (see Fig. 3, [0036]).

Jonas does not disclose wherein the assembly further comprises first and second thermal links, wherein one of the first and second thermal links extends from one stage of the coldhead to the first thermally conductive mass, and wherein the other of the first and second thermal links extends from another stage of the coldhead to the second thermally conductive mass.

Prester teaches a first and second thermal links #51 & #61, wherein one of the first and second thermal links extends from one stage of the coldhead to a first thermally conductive mass, and wherein the other of the first and second thermal links extends from another stage of the coldhead to the second thermally conductive mass (see Fig. 1, [0034]).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Jonas with the claimed arrangement above as taught by Prester.

One of ordinary skills would have recognized that doing so would have provided damping of mechanical vibrations as suggested by Prester (see at least [0034]).

Regarding claim 21:
Please see rejection of claim 6 above.

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonas (US 20150323626 A1) in view of Strobel (US 7430871 B2).

Regarding claims 10-11:
Jonas discloses all the limitations, except for a second thermal link extending from the first mass to a second mass, wherein the second mass is an element of a cryocooler analytical device. 

In the same field of endeavor, Strobel teaches a thermal link #1a (Fig. 1) extending from a first mass #24 to a second mass #25, wherein the second mass is an element of a cryocooler analytical device (heat exchanger 25 is an element of a cryocooler analytical device (see at least Fig. 1, col. 4, L 33 –col. 5, L 27).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Jonas with a second thermal link extending from the first mass to a second mass, wherein the second mass is an element of a cryocooler analytical device as taught by Strobel.

One of ordinary skills would have recognized that doing so would have improved the serviceability of the device, at least by virtue of providing cooling circuits for cooling additional components as suggested by Strobel (col. 2, L 38-48) . Other benefits include prevention of mechanical and magnetic disturbances of the cryocooler as suggested by Strobel (col. 2, L 38-48).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Triebe (US 5889456 A) teaches a thermal link between cooling stages of a cryocooler.

Snow (US 8756941 B2) and Minas (US 5129232 A) each teaches a vibration isolation systems for a cryostat.

Black (US 9134047 B2) teaches thermal links for a cryostat.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763